Case 2:15-cv-06076-MCA-MAH Document 390 Filed 09/30/19 Page 1 of 4 PageID: 6793




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW JERSEY



             SECURITIES AND EXCHANGE
                   COMMISSION,
                                                         C.A. No. 15-cv-06076 (MCA)
                                         Plaintiff,

                           v.                            DECLARATION OF JOHN
                                                         DONNELLY IN SUPPORT
                                                         OF PLAINTIFF’S MOTION
                                                         FOR DEFAULT
                                                         JUDGMENT AGAINST
                                                         DEFENDANT NELIA
                                                         DUBOVA

             ARKADIY DUBOVOY, ET AL.,

                                       Defendants.




        I, John Donnelly, declare as follows:

        1.      I am counsel for Plaintiff Securities and Exchange Commission (the

 “Commission”) in this action. I make this Declaration in support of the Commission’s Motion

 for a Default Judgment against Defendant Nelia Dubova (“Dubova” or “Defendant”).

        2.      On August 10, 2015, the Commission filed the Complaint in this matter. (Docket

 No. 1). That same day, the Court granted the Commission’s motion for a temporary restraining

 order against defendants, freezing assets, and granting other relief. (Docket No. 12). The

 following day, at the Commission’s request, the Court issued an amended temporary restraining

 order against defendants, freezing assets, and granting other relief. (Docket No. 13). On August

 23, 2015, the Commission filed an Amended Complaint in this action, naming additional

 defendants. (Docket No. 28). The following day, August 24, 2015, the Court granted the

                                                 1
Case 2:15-cv-06076-MCA-MAH Document 390 Filed 09/30/19 Page 2 of 4 PageID: 6794




 Commission’s motion for a preliminary injunction against defendants, freezing assets, and

 granting other relief. (Docket No. 31).

                                        Service of Process

        3.      Pursuant to Federal Rule of Civil Procedure 4(f), on December 26, 2018, Dubova

 was served with process in Ukraine, pursuant to the Hague Convention on the Service Abroad of

 Judicial and Extrajudicial Documents in Civil or Commercial Matters. See Docket No. 376

 (Declaration of John Donnelly Regarding Service of Process on Defendant Nelia Dubova, at ¶ 3).

 Plaintiff received the executed service materials in May 2019 and, after having them translated,

 filed the Declaration of John Donnelly regarding Service of Process on Defendant Nelia Dubova.

 Id.

        4.      To date, Dubova has neither responded to the Amended Complaint nor appeared

 in this action, and her time to do so has passed.

        5.      Dubova is not an infant. On information and belief, Dubova is neither

 incompetent nor in military service of the United States.

        6.      On June 10, 2019, Plaintiff filed a request for the Clerk of Court to enter

 Dubova’s default. (Docket No. 382). Pursuant to Federal Rule of Civil Procedure 55(a), on

 August 5, 2019, the Clerk of Court entered Dubova’s default. (Docket entry Aug. 5, 2019, no

 document number).

                             Disgorgement and Prejudgment Interest

        7.      The Declaration of Dr. Eugene Canjels, dated September 30, 2019, filed in

 support of Plaintiff’s Motion for Default Judgment (“Canjels Declaration”), identifies the

 number of illegal trades perpetrated by Dubova and the gross profits she realized on those trades.

 See Canjels Decl. ¶ 10 and Tables 1-2.


                                                     2
Case 2:15-cv-06076-MCA-MAH Document 390 Filed 09/30/19 Page 3 of 4 PageID: 6795




        8.      To calculate prejudgment interest, the Commission uses a computerized

 Prejudgment Interest Calculator. It calculates interest on the violation amount from the date of

 the violation until the end date. Partial months are ignored; violations that occurred during a

 month are treated as having occurred at the end of the month and end dates that occur during a

 month are treated as having occurred at the beginning of the month. The interest rate used by the

 calculator is the Internal Revenue Service’s interest rate on tax underpayments, which is set forth

 in 26 U.S.C. § 6621(a)(2).

        9.      Here, Plaintiff requests a conservative amount of prejudgment interest. For ease

 of calculation and application, in calculating the prejudgment interest, we have used the last date

 of Dubova’s illegal trade for which the Commission is seeking disgorgement as the starting date

 for the prejudgment interest period. We have used an end date of August 10, 2015, the day the

 Complaint was filed and certain assets were frozen.

        10.     The date of the last illegal trade in Dubova’s account for which the Commission is

 seeking disgorgement here is March 6, 2013. The amount of disgorgement owed by Dubova is

 $725,762. See Canjels Decl. at ¶ 10 and Tables 1-2. The amount of prejudgment interest owed

 by Dubova is $52,446.55. Attached hereto as Exhibit 1 is a true and correct copy of the

 prejudgment interest calculation.




                                                  3
Case 2:15-cv-06076-MCA-MAH Document 390 Filed 09/30/19 Page 4 of 4 PageID: 6796
